Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 1 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 2 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 3 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 4 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 5 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 6 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 7 of 8
Case 2:21-ap-01113-ER   Doc 3 Filed 06/26/21 Entered 06/26/21 21:51:29   Desc
                        Main Document     Page 8 of 8
